[Cite as State v. Jenkins, 2022-Ohio-705.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                              No. 109701
                 v.                                :

JAMES L. JENKINS,                                  :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-643967-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James Gallagher, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


SEAN C. GALLAGHER, A.J.:

                   James Jenkins appeals his conviction, claiming it to be void based on

the constitutional invalidity of the Reagan Tokes Law. For the following reasons, we

affirm Jenkin’s conviction for the qualifying felony drug trafficking offense.
               On February 24, 2020, Jenkins pled guilty to two counts of drug

possession in violation of R.C. 2925.11(A). One count was a qualifying second-

degree felony under R.C. 2929.144 and 2929.14(A)(2)(a), and the other count was a

nonqualifying fifth-degree felony. On March 26, 2020, the trial court sentenced

Jenkins on the second-degree felony drug trafficking offense to an indefinite term

of two to three years in prison under the Reagan Tokes Law.

               In this appeal, Jenkins advances three arguments in support of

vacating the sentence imposed upon the second-degree felony drug trafficking

offense, citing the Fourteenth Amendment to the United States Constitution and

Article I, Section 16, of the Ohio Constitution, (1) that the Reagan Tokes Law violates

his right to trial by jury or the separation-of-powers doctrine, and (2) that R.C.

2967.271, which provides offenders with the right to a hearing before imposition of

the maximum term imposed under R.C. 2929.144, has no statutorily imposed

structure or enumerated rights therein in violation of Jenkins’s due process rights.

Jenkins does not otherwise challenge his fifth-degree drug trafficking conviction.

These arguments were thoroughly addressed and overruled in State v. Delvallie, 8th

Dist. Cuyahoga No. 109315, 2022-Ohio-470.

               As a result, we need not dwell on the arguments presented. Based on

the authority established by this district’s en banc holding in Delvallie, the

challenges Jenkins advanced against the constitutional validity of the Reagan Tokes

Law have been overruled. See id. at ¶ 17-51. Jenkins presents no new arguments in

support of his claims.       As a result, Jenkins’s arguments challenging the
constitutional validity of his conviction for the second-degree felony drug trafficking

offense with a sentence imposed under the Reagan Tokes Law is overruled.

               We affirm.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MICHELLE J. SHEEHAN, J., and
LISA B. FORBES, J., CONCUR


N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).